

114 S299 IS: Freedom to Travel to Cuba Act of 2015
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 299IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Mr. Flake (for himself, Mr. Leahy, Mr. Moran, Mr. Durbin, Mr. Enzi, Mr. Udall, Mr. Boozman, Mr. Whitehouse, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo allow travel between the United States and Cuba.1.Short titleThis Act may be cited as the Freedom to Travel to Cuba Act of 2015.2.Travel to CubaOn or after the date of the enactment of this Act, and subject to section 3—(1)the President may not prohibit or otherwise regulate, directly or indirectly, travel to or from Cuba by United States citizens or legal residents, or any of the transactions incident to such travel, including banking transactions; and(2)any regulation in effect on such date of enactment that prohibits or otherwise regulates travel to or from Cuba by United States citizens or legal residents, or any of the transactions incident to such travel, including banking transactions, shall cease to have any force or effect.3.ExceptionsSection 2 shall not apply in a case in which the United States is at war with Cuba, armed hostilities between the two countries are in progress, or there is imminent danger to the public health or the physical safety of United States travelers.4.ApplicabilityThis Act applies to actions taken by the President before the date of the enactment of this Act that are in effect on such date of enactment, and to actions taken on or after such date.5.InapplicabilityThe provisions of this Act apply notwithstanding section 102(h) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section 910(b) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209(b)).